     Case 5:17-cv-01799-JGB-KK Document 125 Filed 11/16/18 Page 1 of 3 Page ID #:6402



 1     JOSEPH H. HUNT
       Assistant Attorney General
 2
       Civil Division
 3
       BRETT A. SHUMATE
 4
       Deputy Assistant Attorney General
 5
 6
       BRINTON LUCAS
       Counsel to the Assistant Attorney General
 7
 8
       JOHN R. GRIFFITHS
       Branch Director
 9
10
       ANTHONY J. COPPOLINO
       Deputy Director
11
12     ANDREW E. CARMICHAEL
       ROBERT M. NORWAY
13     MATTHEW SKURNIK
14     United States Department of Justice
       Civil Division, Federal Programs Branch
15     1100 L Street, N.W.
16     Washington, D.C. 20530
       Telephone: (202) 353-0889
17     Email: robert.m.norway@usdoj.gov
18
       Counsel for Defendants
19
                                          UNITED STATES DISTRICT COURT
20
                                         CENTRAL DISTRICT OF CALIFORNIA
21
22     AIDEN STOCKMAN; NICOLAS                                     CASE NO. 5:17-CV-01799 (JGB)
       TALBOTT; TAMASYN REEVES;
23     JAQUICE TATE; JOHN DOES 1-2;                                DEFENDANTS’ NOTICE OF
       JANE DOE; and EQUALITY                                      APPEAL – PRELIMINARY
24     CALIFORNIA,
                                                                   INJUNCTION APPEAL
25                                     Plaintiffs,
26               v.
       DONALD J. TRUMP, et al.,
27
                                         Defendants.
28

       DEFENDANTS’ NOTICE OF APPEAL                                               U.S. DEPARTMENT OF JUSTICE
       Stockman, et al. v. Trump, et al., No. 5:17-cv-1799 (JGB)                Civil Division, Federal Programs Branch
                                                                                           1100 L Street, N.W.
                                                                                         Washington, DC 20530
                                                                                           Tel: (202) 353-0889
     Case 5:17-cv-01799-JGB-KK Document 125 Filed 11/16/18 Page 2 of 3 Page ID #:6403



 1     STATE OF CALIFORNIA,
 2                                       Plaintiff-Intervenor,
 3
 4               v.
 5
 6     DONALD J. TRUMP, et al.,
 7
 8
                                         Defendants.

 9
10
11              Notice is hereby given that all Defendants appeal to the United States Court of
12     Appeals for the Ninth Circuit from this Court’s Order of September 18, 2018, ECF
13     No. 124, denying Defendants’ motion to dissolve the preliminary injunction.
14
15     Dated: November 16, 2018                                    Respectfully submitted,
16
                                                                   JOSEPH H. HUNT
17                                                                 Assistant Attorney General
                                                                   Civil Division
18
19                                                                 BRETT A. SHUMATE
                                                                   Deputy Assistant Attorney General
20
21                                                                 BRINTON LUCAS
                                                                   Counsel to the Assistant Attorney General
22
23                                                                 JOHN R. GRIFFITHS
                                                                   Branch Director
24
25                                                                 ANTHONY J. COPPOLINO
                                                                   Deputy Director
26
27
28

       DEFENDANTS’ NOTICE OF APPEAL                                                 U.S. DEPARTMENT OF JUSTICE
       Stockman, et al. v. Trump, et al., No. 5:17-cv-1799 (JGB)                  Civil Division, Federal Programs Branch
                                                                                             1100 L Street, N.W.
                                                                                           Washington, DC 20530
                                                                                             Tel: (202) 353-0889
     Case 5:17-cv-01799-JGB-KK Document 125 Filed 11/16/18 Page 3 of 3 Page ID #:6404



 1                                                                  /s/ Robert M. Norway
                                                                   ANDREW E. CARMICHAEL
 2
                                                                   ROBERT M. NORWAY
 3                                                                 MATTHEW SKURNIK
                                                                   United States Department of Justice
 4
                                                                   Civil Division, Federal Programs Branch
 5                                                                 1100 L Street, N.W.
 6
                                                                   Washington, D.C. 20530
                                                                   Telephone: (202) 353-0889
 7                                                                 Email: robert.m.norway@usdoj.gov
 8
                                                                   Counsel for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       DEFENDANTS’ NOTICE OF APPEAL                                                   U.S. DEPARTMENT OF JUSTICE
       Stockman, et al. v. Trump, et al., No. 5:17-cv-1799 (JGB)                    Civil Division, Federal Programs Branch
                                                                                               1100 L Street, N.W.
                                                                                             Washington, DC 20530
                                                                                               Tel: (202) 353-0889
